Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/28/2022 with respect to amended claims have been fully considered. Applicant's amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.
The Office notes applicant’s amendment of claims 1 and 15 to overcome the previously raised 112b issue, now introduces new 112b issues which will be addressed in the present Office Action. 
Applicant's arguments with regards to the previous rejection based on Simona alone or in combination have been considered, and per the amended claims, a new grounds for rejection has been motivated and applicant's arguments regarding previous grounds of rejection are moot. The Office now relies on the teaching of Shafer (US 2020/0088335) alone or in combination to teach the limitations of the amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  

---Claims 11 and 22 L3 recites “being upturned at at least one” when it should be --being upturned at least one--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L15 recites the limitation “a first end of the body”, however, L9-10 already recites this limitation. It is unclear and indefinite if the latter limitation is the same as the previous limitation or if they are distinct from each other. Based on the record, the Office will assume that they are the same. If so, the Office suggests that L15 is amended to --the first end of the body—to overcome this rejection.   
Claim 11 L2 recites the limitation of “a first end of the body”, however, intervening claim 1 L9-10 already recites this limitation. It is unclear and indefinite if the latter limitation is the same as the previous limitation or if they are distinct from each other. Based on the record, the Office will assume that they are the same. If so, the Office suggests that claim 11 L2 is amended to --the first end of the body—to overcome this rejection.   
Claim 15 L17, comprises similar issues to claim 1 above, with the double recitation of “a first end of the body”. Based on the record, the Office will assume that the latter recitation and the previous recitation are the same. If so, the Office suggests that claim 15 L17 is amended to --the first end of the body—to overcome this rejection.   
Claim 22 L2, comprises similar issues to claim 11 above, with the double recitation of “a first end of the body”. Based on the record, the Office will assume that the latter recitation and the previous recitation are the same. If so, the Office suggests that claim 22 L2 is amended to --the first end of the body—to overcome this rejection.   
Claim(s) 2-14, 16-23, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2020/0088335).
Regarding claim 1, Shafer (US 2020/0088335) teaches in Figs. 1a-5c of a pipe coupling assembly comprising: a male coupling component (male coupling 102) comprising a tubular member (see the tubular body of the male coupling 102) having a first end (end 1025) and a retaining ring (fastener 1021) spaced from the first end, the retaining ring projecting radially from the tubular member and extending around a portion of the circumference of the tubular member (see at least Fig. 1); a female coupling component (female coupling 101) comprising a body having: a bore (receiver 1012) extending through the body, a first end of the bore sized to slidingly receive the first end of the tubular member (see at least Figs. 2a-2c); a radial groove (see the complementarily annular cavity wherein the O-ring gasket 1013 resides, see at least Fig. 3b and Para. [0046]) formed in a side wall of the bore spaced from a first end of the body (the end that receives the male coupling 102); an O-ring (O-ring gasket 1013) at least partially received in the groove, the O-ring sized to sealingly engage an exterior of the tubular member when the tubular member is received within the bore; and a retaining pad (cradle 1010) extending outwardly relative to the bore, and spaced from the first end of the bore to define a channel (fastener 1011) between a first end of the body and the retaining pad, the channel sized to at least partially receive the retaining ring of the male coupling component (see at least Fig. 2b). The device of Shafer fails to explicitly disclose the limitation of “the retaining ring encompassing an arc of about 70 degrees or less” and “the retaining pad encompassing an arc of about 110 degrees or less”. However, one of ordinary skill in the art can recognize that the arc length of the retaining ring, the arc length of the channel of the retaining pad and arc length of the retaining pad can be any desired arc length so long as the retaining pad has sufficient arc length to accommodate the channel and that the arc length of the retaining ring is capable of interacting with the channel to allow for the bayonet insertion of the male coupling and subsequent rotation and engagement of the retaining ring with the channel to provide the locking feature. Additionally, Shafer himself teaches in at least Para. [0049] that the arc length of the fasteners (1011 and 1021) can vary and that the arc length is within the range of about 18 degrees to 180 degrees. Notice that in Fig. 1C the retaining pad has a slightly larger arc length than the fastener 1011 and that the arc length of the retaining ring is well below the 180 degrees to allow the insertion of the male coupling 101 with the fastener/retaining ring 1021 into the female coupling 101. Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. 
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size/dimension of the arc length of the retaining ring (fastener 1021) and the arc length of the channel of the retaining pad/cradle 1010 to be any desired dimension such as having the retaining ring encompassing an arc of about 70 degrees or less and the retaining pad encompassing an arc of about 110 degrees or less as claimed so long that said dimensions allow for the insertion of the coupling members and subsequent rotation and locking of the coupling members, since as taught by Shafer himself that these dimensions can lie in the range of about 18 degrees to 180 degrees which overlaps the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exist”. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.04(IV)(A). Thus, the modified device of Shafer meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the pipe coupling assembly according to claim 1, wherein one or more of the first end of the tubular member and the bore of the body include a chamfer to facilitate insertion of the tubular member into the bore; the device of Shafer meets this limitation as shown in at least Figs. 1a-1b with the device having similar angled surfaces forming chamfers at the insertion ends of the couplings 101 and 102 similar to the claimed invention. 
Regarding claim 4 and the limitation of the pipe coupling assembly according to claim 1, wherein the tubular member is insertable into the bore of the body when the retaining ring is in a first angular orientation relative to the retaining pad; the device of Shafer meets this limitation as shown in at least Figs. 2a-2b and 5a-5c with the device having similar structure and function as applicant’s invention. 
Regarding claim 5 and the limitation of the pipe coupling assembly according to claim 4, wherein the retaining ring is at least partially received in the channel in a second angular orientation of the retaining ring relative to the retaining pad, and wherein interaction of the retaining ring and the retaining pad resists removal of the tubular member from the bore; the device of Shafer meets this limitation as shown in at least Figs. 2a-2b and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 6 and the limitation of the pipe coupling assembly according to claim 1, wherein the retaining ring includes a plurality of support gussets (3111a, 4121a) extending between a forward face of the retaining ring and the exterior of the tubular member; the device of Shafer meets this limitation as shown in at least Figs. 3b and 4a-4b with the device comprising ribs/gussets 3111a, 4121a having similar structure and function as applicant’s invention.
Regarding claim 7 and the limitation of the pipe coupling assembly according to claim 1, wherein the tubular member further comprises a second end (see the end with the conduit connector 1026) longitudinally opposed to the first end, the second end configured to be coupled with a fluid pipe (irrigation pipe 502); the device of Shafer meets this limitation as shown in at least Figs. 1a-1b and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 8 and the limitation of the pipe coupling assembly according to claim 7, wherein the second end of the tubular member includes a bore having an inside diameter configured for receiving an end of a pipe section; the device of Shafer meets this limitation as shown in at least Figs. 1a-1b and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 9 and the limitation of the pipe coupling assembly according to claim 1, wherein the body further comprises a second end (see the end with the conduit connector 1018) longitudinally opposed to the first end, the second end configured to be coupled with a fluid pipe (irrigation pipe 502); the device of Shafer meets this limitation as shown in at least Figs. 1a-1b and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 10 and the limitation of the pipe coupling assembly according to claim 9, wherein the second end of the body includes a bore having an inside diameter configured for receiving an end of a pipe section; the device of Shafer meets this limitation as shown in at least Figs. 1a-1b and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 11 and the limitation of the pipe coupling assembly according to claim 1, wherein the body includes a sled feature (sled 1015) extending between a first end of the body and a second end of the body, the sled feature being upturned at least one of the first end of the body and the second end of the body; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 12 and the limitation of the pipe coupling assembly according to claim 11, wherein the sled feature includes a curved shape between the first end of the body and the second end of the body; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 13 and the limitation of the pipe coupling assembly according to claim 1, wherein the body includes a threaded bushing (threaded riser connector 1019, see at least Para. [0044]) in fluid communication with the bore and extending radially outwardly relative to the bore; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 14 and the limitation of the pipe coupling assembly according to claim 13, wherein the threaded bushing is cast into the body; it is noted that the limitation “wherein the threaded bushing is cast into the body” is a Product-by-Process with the product being “the threaded bushing” which is produced by the process of “cast/casting into the body”.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Notice that in at least Para. [0044] and Figs. 1a-1c and 5a-5c of Shafer teaches of the threaded riser connector 1019.    

Regarding claim 15, in making and/or using the modified device of Shafer [see the rejection of claim 1 above for details of the modification], the device of Shafer teaches of a method of coupling at least two pipe segments (irrigation pipes 501 and 502) comprising: providing a first pipe segment (irrigation pipe 502) coupled at one end to a male coupling component (male coupling 102), the male coupling component comprising a tubular member (see the tubular body of the male coupling 102) having a first end (end 1025) and a retaining ring (fastener 1021) spaced from the first end, the retaining ring projecting radially from the tubular member and extending around a portion of the circumference of the tubular member, the retaining ring encompassing an arc of about 70 degrees or less (see the rejection of claim 1 above for more details); providing a second pipe segment (irrigation pipe 501) coupled at one end to a female coupling component (female coupling 101), the female coupling component comprising a body having: a bore (receiver 1012) extending through the body, a first end of the bore sized to slidingly receive the first end of the tubular member (see at least Figs. 2a-2c); a radial groove (see the complementarily annular cavity wherein the O-ring gasket 1013 resides, see at least Fig. 3b and Para. [0046]) formed in a side wall of the bore spaced from a first end of the body (the end that receives the male coupling 102); an O-ring (O-ring gasket 1013) at least partially received in the groove, the O-ring sized to sealingly engage an exterior of the tubular member when the tubular member is received within the bore; and a retaining pad (cradle 1010) extending outwardly relative to the bore, and spaced from the first end of the bore to define a channel (fastener 1011) between a first end of the body and the retaining pad, the channel sized to at least partially receive the retaining ring of the male coupling component (see at least Fig. 2b), the retaining pad encompassing an arc of about 110 degrees or less (see the rejection of claim 1 above for more details); orienting the first pipe segment relative to the second pipe segment to position the retaining ring out of alignment with the retaining pad; inserting the male coupling component at least partially into the bore of the female coupling component to sealingly engage the exterior of the tubular member with the O-ring; rotating the first pipe segment and the second pipe segment relative to one another to at least partially align the retaining ring and the retaining pad to position the retaining ring at least partially within the channel (see at least Figs. 2a-2b and 5a-5c notice that the device comprises similar structure and function as applicant’s invention such as having a bayonet feature due to the fasteners 1021 and 1011 requiring one of the two components to be inserted in a first angular orientation, aligning the fasteners and then rotating one of the two components to engage the other fastener to lock the coupling together). Thus, the device of Shafer meets all the limitations of claim 15. 
Regarding claim 17 and the limitation of the method according to claim 15, wherein inserting the male coupling component at least partially into the bore of the female coupling component includes one or more of: orienting one or more of the first pipe segment and the second pipe segment generally parallel with a surface at least partially supporting one or more of the first pipe segment and the second pipe segment; and orienting one or more of the first pipe segment and the second pipe segment at an angle relative to the surface at least partially supporting one or more of the first pipe segment and the second pipe segment; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device having similar structure and function as applicant’s invention.
Regarding claim 18 and the limitation of the method according to claim 15, wherein the pipe segments include irrigation pipe segments; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the pipe sections 501 and 502 being irrigation pipes used in a sprinkler system having similar structure and function as applicant’s invention. 
Regarding claim 19 and the limitation of the method according to claim 18, wherein the female coupling component includes a sprinkler riser extending therefrom, and wherein inserting the male coupling component at least partially into the bore of the female coupling component includes orienting the sprinkler riser generally parallel to a surface supporting at least a portion of the second pipe segment; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the pipe sections 501 and 502 and riser pipe 1019a being irrigation pipes used in a sprinkler system having similar structure and function as applicant’s invention.
Regarding claim 20 and the limitation of the method according to claim 15, wherein rotating the first pipe segment and the second pipe segment relative to one another includes one or more of rotating the first pipe segment in a clockwise direction, rotating the first pipe segment in a counterclockwise direction, rotating the second pipe segment in a clockwise direction, and rotating the second pipe segment in a counterclockwise direction; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device being capable of being rotated in either direction so long as it is capable of engaging the fasteners 1021 and 1011 to lock the coupling and with the device having similar structure and function as applicant’s invention.
Regarding claim 21 and the limitation of the method according to claim 15, wherein rotating the first pipe segment and the second pipe segment relative to one another to at least partially align the retaining ring and the retaining pad to position the retaining ring at least partially within the channel couples the first pipe segment and the second pipe segment; the method further including: positioning the coupled first pipe segment and second pipe segment in a desired location by dragging one of the first pipe segment and the second pipe segment, wherein an interaction between the retaining ring and the retaining pad resists separation of the first pipe segment and the second pipe segment; while this limitation is not explicatively stated, notice that in at least Figs. 1a-1c and 5a-5c and Para. [0043] the device is shown to have a sled feature 1015 allowing the female coupling and the male coupling capable of being dragged together to a desired location and with the fasteners 1021 and 1021 locking the coupling and preventing separation of the coupling and the pipes, as such the device of Shafer having similar structure and function as applicant’s invention achieves this limitation.   
Regarding claim 22 and the limitation of the method according to claim 21, wherein the body includes a sled feature (sled 1015) extending between a first end of the body and a second end of the body, the sled feature being upturned at at least one of the first end of the body and the second end of the body, and wherein the sled feature reduces intrusion of dirt into the bore of the body; the device of Shafer meets this limitation with at least Figs. 1a-1c and 5a-5c and Para. [0043] showing a sled feature 1015 with an upturned surface that allowing the female coupling and the male coupling capable of being dragged together to a desired location having similar structure and function as applicant’s invention achieves this limitation.   
Regarding claim 23 and the limitation of the method according to claim 22, wherein the sled feature includes a curved shape between the first end of the body and the second end of the body; the device of Shafer meets this limitation as shown in at least Figs. 1a-1c and 5a-5c with the device having similar structure and function as applicant’s invention.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2020/0088335) as applied to claim the intervening claims above, and further in view of Simona (EP 0154111).
Regarding claims 3 and 16, the device of Shafer fails to disclose the use of a backstop ring having the limitations of “The pipe coupling assembly according to claim 1, wherein the body further comprises a backstop ring defining a diameter less than an outside diameter of the tubular member to resist insertion of the tubular member into the bore beyond the backstop ring” (claim 3) and “the method according to claim 15, wherein inserting the male coupling component at least partially into the bore of the female coupling component includes inserting the tubular member into the bore until the first end of the tubular member contacts a backstop ring within the bore, the backstop ring defining a diameter less than an outside diameter of the tubular member” (claim 16). However, the use of a backstop ring for limiting the insertion of the male coupling into the female coupling is well-known in the art. 
Simona (EP 0154111) teaches in Figs. 1-8 (see at least Figs. 4-6) of a coupling assembly comprising a male coupling 30 with a retaining ring 35 and a female coupling 10’ with a retaining pad 18 with a coupling channel 19. Similar to both Shafer and applicant’s invention, in order to couple the male and female couplings the male coupling is inserted into the female component in a first angular position and then it is rotated into a second angular position wherein the retaining ring 35 engages the coupling channel 19 effectively locking the two coupling together. Notice in at least Fig. 6 that within the female coupling there is provided a connecting-piece-stop/connector-stop 25. Notice that, as the name implies, this stop aids in providing a guiding/stop means for the male coupling allowing the male coupling 30 to be inserted until stopped by the stop 25, at which the user can rotate the male component to engage the ring 35 with the channel 19 to lock the coupling together.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Shafer to include a connector stop 25 located within the female coupling and having an diameter less than an outside diameter of the tubular member of the male coupling in similar to one as taught by Simona, since such a modification aids in providing a guiding/stop means for the male coupling allowing the male coupling to be inserted until stopped by the stop 25, at which the user can rotate the male component to engage the ring with the channel to lock the coupling together without the need to visually inspect if the ring and the channel are aligned. Thus, the device of the combination of Shafer in view of Simona meets all the limitations of claims 3 and 16. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753